Exhibit 10.1

 



SEVERANCE AGREEMENT AND RELEASE OF CLAIMS

 

February 28, 2013

 

This Severance Agreement and Release of Claims (this “Agreement”) is made and
entered into by and between Aby Buchbinder (hereinafter referred to as “you”)
and Enzon Pharmaceuticals, Inc. (hereinafter the “Company”).

 

1. You agree that your employment with the Company and any subsidiary will
terminate effective as of the close of business on February 28, 2013 (the
“Separation Date”). You agree that you hereby resign, effective on the
Separation Date, from your position as Vice President, Clinical Development, as
well as any other positions that you may hold with the Company or any of its
subsidiaries, and you shall promptly take all further actions as may be
reasonably requested by the Company to confirm such resignations. Regardless of
whether you sign this Agreement, you will receive your base salary, and any
earned and unused compensated time off, through the Separation Date. Your
medical insurance coverage under the Company’s health care plan will end on
February 28, 2013. After that date, you may be eligible to elect to participate
in the Company’s group health plan as offered to active employees under the
provisions of COBRA. COBRA information will be sent to you by our third party
administrator.

 

2. Provided that you remain employed by the Company through the Separation Date
and you return (and do not revoke) a signed copy of this Agreement within the
time period set forth under Section 16, you also will receive the following
additional payments and benefits:

 

a.A payment in the amount of $20,307 representing the prorated amount of your
target bonus (35% of your base salary) for the 2013 fiscal year for the period
of your employment through the Separation Date.

 

b.A severance payment in the amount of $358,936.

 

c.In lieu of outplacement services, a payment of $4,000 to assist you with
outplacement.

 

d.If you timely and validly elect COBRA group health continuation coverage, the
Company will reimburse you for the total applicable premium cost for medical,
dental and vision continuation coverage, as applicable, for you and your family
for a period of twelve (12) months commencing on the Separation Date, provided
that the Company shall have no obligation to reimburse you for the premium cost
of such continuation coverage as of the date you and your family members become
eligible to obtain comparable benefits from a subsequent employer. Should you
become eligible to obtain such coverage, it is your obligation to immediately
notify the Company.

 

The amounts in Sections 2a through 2c above will be paid to you as a cash lump
sum payment on the next regular payday following the Separation Date that is
also at least eight (8) days after you return a signed copy of this Agreement.

 

3. Subject to your compliance with Section 4 of this Agreement, you will
continue to vest in your remaining restricted stock units granted on September
22, 2010, such that you will become vested in such restricted stock units on the
original vesting date (September 22, 2013) or, if earlier, the date a Change in
Control (as defined in Section 7(c) of the General Severance Agreement, dated as
of September 3, 2008, by and between you and the Company (the “Severance
Agreement”)) of the Company occurs. All other awards or benefits of any kind,
other than as expressly provided in this Agreement, will terminate as of the
Separation Date, provided, however, that any vested stock options will remain
exercisable in accordance with the terms of the applicable plan and award
agreement.

 

 

 

 



4. You agree to provide services as a consultant to the Company through December
31, 2013, at such times as may be reasonably requested by the Company. In
consideration for such consulting services actually provided, the Company will
pay you at the rate of $175 per hour, subject to your providing the Company an
invoice for such services. You and the Company agree that you will act as an
independent contractor in the performance of such consulting services.
Accordingly, Company will not withhold federal, state or local taxes with
respect to the compensation payable to you for such services and you will be
responsible for the payment of all such taxes. You also understand and agree
that you will not be entitled to participate in any of the Company’s employee
benefit plans or otherwise receive any insurance or other employee benefits
provided to employees of the Company by reason of your consulting services to
the Company. You will be added to the Company’s General Liability and Products
Liability policies as an additional insured.  Each of these policies will apply
primary without contribution to any other insurance maintained by you.  Each
policy shall contain a Waiver of Subrogation in favor of you.

 

5. You agree not to engage in any conduct, or make any statements or
representations that disparage, demean or impugn the Company or any of its
subsidiaries or affiliates or any of their respective officers, directors,
employees, successors, products or services. You agree that this Agreement shall
not be construed as an admission of wrongdoing by the Company and that the
Company expressly denies such wrongdoing. Nothing herein shall restrict you from
making truthful statements in good faith that are required by applicable law or
by order of a court of competent jurisdiction.

 

6. You agree that, after the Separation Date, you remain bound by and will
continue to comply with the terms of the Employee Confidentiality Agreement that
you signed, according to its terms.

 

7. You agree that, unless otherwise required by applicable law or by order of
any court of competent jurisdiction, you have kept and will keep the terms and
conditions of this Agreement, including without limitation the amount of
consideration paid here under, strictly confidential and you agree not to
reveal, publish, communicate, or otherwise disseminate this information to any
person or entity not a party hereto. Notwithstanding the foregoing, you may
disclose the terms of this Agreement to your spouse and attorney or other
professional advisor as necessary for the purposes of obtaining legal, tax or
financial advice, or as otherwise required by law, so long as such persons agree
to maintain the confidentiality of the information and in any event you shall be
responsible for such person’s compliance with the confidentiality provision
contained herein.

 

8. In consideration of the benefits you will receive under this Agreement, to
which you would not otherwise be entitled, you hereby release and discharge the
Company, any parent, subsidiary, affiliate, successor, predecessor, or otherwise
related companies, and the past, present and future employees, officers,
directors, shareholders, representatives, agents, attorneys, assigns, insurers
and employee benefit programs of any of them (the “Company Releases”), from any
and all claims, demands and/or causes of action, known and unknown, which you
may have or could claim to have against the Company Releases up to and including
the date of signing this Agreement. This general release includes, but is not
limited to, all claims arising from or during your employment or as a result of
the end of your employment and all claims arising under federal, state or local
laws prohibiting employment discrimination and/or harassment based upon age,
race, sex, religion, handicap, national origin, sexual orientation, veteran
status, or any other protected characteristic, including but not limited to any
and all claims arising under Title VII of the Civil Rights Act of 1964 and 1991,
the Age Discrimination in Employment Act, the Employee Retirement Income
Security Act, the Americans with Disabilities Act, the Rehabilitation Act, the
Equal Pay Act, the Family and Medical Leave Act, the Fair Labor Standard Act,
the Sarbanes-Oxley Act, the Health Insurance Portability and Accountability Act,
the New Jersey Law Against Discrimination, the New Jersey Conscientious Employee
Protection Act, the New Jersey Family Leave Act, New Jersey Paid Leave Insurance
Act, any applicable state wage and hour laws, and/or any other state, federal,
or municipal employment discrimination statutes (including but not limited to
claims based on age, sex, attainment of benefit plan rights, race, national
origin, religion, handicap, sexual orientation, sexual harassment, marital
status, retaliation, and veteran status), and/or any other federal, state, or
local statute, law, ordinance, or regulation and/or pursuant to any other theory
whatsoever, including but not limited to claims related to breach of implied or
express employment contracts, breach of the implied covenant of good faith and
fair dealing, defamation, wrongful discharge, constructive discharge, negligence
of any kind, intentional infliction of emotional distress, whistle-blowing,
estoppel or detrimental reliance, public policy, constitutional or tort claims,
violation of the penal statutes and common law claims, or pursuant to any other
theory or claim whatsoever, arising out of or related to employment with the
Company and/or any other occurrence from the beginning of time to the date of
this Agreement, whether presently asserted or otherwise.

 

 

 

 



This Agreement specifically includes any and all claims, demands, obligations,
and/or causes of action for damages or penalties relating to or in any way
connected with the matters referred to herein, whether or not now known or
suspected to exist, and whether or not specifically or particularly described or
referred to herein. You expressly waive any right or claim of right to assert
hereafter that any claim, demand, obligation, damage, liability and/or cause of
action has, through ignorance, oversight or error, been omitted from the terms
of this Agreement. You represent that you have not heretofore assigned or
transferred, or purported to assign or transfer, to any person or entity, any
claim, known or unknown to exist, or any portion thereof or interest therein,
which such person has or may have had against any Company Release.

 

This Agreement and release does not, however, require you to waive the right to
file a charge with or participate before the Equal Employment Opportunity
Commission, provided, however, that you give up the right to recover damages and
attorneys’ fees from such a proceeding. Nor does this Agreement and release
require you to waive vested rights, if any, to pension, retiree, health or
similar benefits under the Company’s existing plans or your right to enforce
this Agreement.

 

Unless otherwise prohibited by law, you agree that should you file a lawsuit in
court which is found to be barred in whole or part by this Agreement, you will
pay back to the Company any and all sums paid by the Company to you or on your
behalf pursuant to this Agreement and you will pay the legal fees incurred by
the Company in defending those claims found to be barred.

 

9. As a material condition of this Agreement, you further represent and warrant
that you have transferred, or will transfer before execution of this Agreement,
to the Company all property and information of the Company which came into your
possession or was developed by you in the course of your employment with the
Company, including but not limited to project files, keys, reports, customer
lists, computers, facsimile machines, furniture, office supplies, pagers, and
printers. Notwithstanding the foregoing, you may continue to use your Company
issued cell phone for so long as you serve as a consultant for the Company. You
further represent and warrant that you have retained no copies of any such
materials or other items; and further, if you should discover that any such
materials or other items, or copies thereof, are in your possession or control,
you will promptly return them to the Company without disclosure to others. If
you fail to return the items detailed in this paragraph before execution of this
release, or if the items returned are discovered to be damaged, incomplete, or
otherwise not in the same condition as when provided to employee, the Company
shall have no obligation to pay you the monies or provide you the benefits
detailed in Section 2 of this Agreement.

 

 

 

 



10. Except as provided herein, you acknowledge that the Company has paid all
sums owed to you, including but not limited to all salary, bonuses, commissions,
business expenses, allowances, vacation pay and other benefits and perquisites
as a result of your employment with the Company and/or the termination of that
employment. You further acknowledge that in the absence of this Agreement, you
would not be entitled to, among other things, the payments and arrangements
specified in this Agreement.

 

11. You acknowledge that you have received the attached Exhibit A listing, among
other things, the positions that have been either eliminated or retained at the
same time as your termination of employment, information relating to the ages of
the persons in those positions, and information relating to the eligibility
criteria for participation in this separation program.

 

12. Because a breach of your obligations under Section 5, 6 and 8 of this
Agreement may be extremely detrimental to the interests of the Company, and
because the parties agree that measuring the actual monetary amount of such
damages would be extremely difficult, you agree that you will pay back to the
Company any and all sums paid by the Company to you or on your behalf pursuant
to Section 2 of this Agreement should you violate any of such Sections 5, 6 or 8
of this Agreement, without limitation of any and all other equitable and legal
relief to which the Company may be entitled.

 

13. All amounts payable under this Agreement shall be subject to withholding by
the Company for all federal, state, city or other taxes as may be required
pursuant to any law or governmental regulation or ruling.

 

14. This Agreement (a) supersedes any prior understanding, agreement, practice
or contract, oral or written, between you and Company relating to your
employment or compensation, including the Severance Agreement; (b) may be
modified only by a writing signed by both parties; (c) is not assignable or
transferable by you; (d) is binding on your successors, heirs, dependents,
beneficiaries, personal representatives, executors and administrators, and (e)
will be interpreted, enforced and governed by the substantive law of the State
of New Jersey. Notwithstanding the foregoing, the parties acknowledge and agree
that the Employee Confidentiality Agreement that you signed shall remain in full
force and effect according to its terms.

 

15. In the event that any portion of this Agreement may be held to be invalid or
unenforceable for any reason, such invalidity, illegality or unenforceability
shall not affect in any manner whatsoever any other provision of this Agreement
(which provisions shall remain in full force and effect) and a court of
competent jurisdiction shall, at the Company’s request, reform any invalid or
unenforceable provision to include only such duration, area, scope of activity
and other restrictions as such court shall determine to be necessary to make
such provision valid, legal and enforceable.

 

16. By signing below you agree to be legally bound by the terms of this
Agreement and acknowledge that you have carefully read and completely understand
the terms of this Agreement and are signing it knowingly, voluntarily and
without duress, coercion or undue influence. You further agree that this
Agreement contains the entire Agreement between you and the Company. You are
advised to consult with an attorney before signing this Agreement. You have
until forty-five (45) days from the date of this Agreement to consider this
document. If you have not returned a signed copy of this Agreement by that time,
the Company will assume that you have elected not to sign it and the offer will
be considered withdrawn. If you choose to accept the terms of this Agreement by
signing below, you will have an additional seven (7) days following the date of
your signature to revoke the Agreement in writing to the Company directed to
Andrew Rackear at 20 Kingsbridge Road, Piscataway, New Jersey 08854 and the
Agreement shall not become effective or enforceable until the revocation period
has expired.

 

 

 

 





Acknowledged and agreed to: ENZON PHARMACEUTICALS, INC.                     /s/
Aby Buchbinder   By: /s/ Andrew Rackear   Aby Buchbinder   Andrew Rackear, VP &
General Counsel           Dated: February 28, 2013 Dated: February 28, 2013

 

 

 



 

EXHIBIT A

 

 

OLDER WORKERS BENEFIT PROTECTION ACT

INFORMATION

 

This Release is provided pursuant to the Older Workers Benefit Protection Act
(“OWBPA”), 29 U.S.C. § 626(f). The Release is requested in connection with an
exit incentive and/or other employment termination program offered to a group of
employees. As such, OWBPA requires that all employees who are requested to sign
this Release be informed as to the following:

 

1.any class, unit, or group of individuals covered by such program, any
eligibility factors for such program, and any time limits applicable to such
program; and

 

2.the job titles and ages of all individuals eligible or selected for the
program, and the ages of all individuals in the same job classification or
organizational unit who are not eligible or selected for the program.

 

PROGRAM ELIGIBILITY FACTORS

 

An employee of Enzon Pharmaceuticals, Inc. is eligible to receive severance
payments based on job level and completed years of service, less statutory
deductions required by law, payment of certain COBRA costs during the severance
period, and outplacement assistance, provided that the employee meets all the
following requirements:

 

1.Is an employee of Enzon Pharmaceuticals, Inc. at the time of termination;

 

2.Has been involuntarily terminated from employment with Enzon Pharmaceuticals,
Inc.; and

 

3.Signs an agreement releasing Enzon Pharmaceuticals, Inc. and any of their
affiliates or subsidiaries from all claims that relate to his or her employment
or termination.

 



 

 



 

JOB TITLES AND AGES OF TERMINATED EMPLOYEES

 

THE FOLLOWING SETS FORTH JOB TITLES AND AGES OF ALL EMPLOYEES WHO HAVE BEEN
TERMINATED AS A RESULT OF THE GROUP REDUCTION IN FORCE AT ENZON PHARMACEUTICALS,
INC. ALL OF THESE EMPLOYEES HAVE BEEN OFFERED SEVERANCE PAYMENTS BASED ON JOB
LEVEL AND COMPLETED YEARS OF SERVICE, LESS STATUTORY DEDUCTIONS REQUIRED BY LAW,
PAYMENT OF CERTAIN COBRA COSTS DURING THE SEVERANCE PERIOD, AND OUTPLACEMENT
ASSISTANCE, IN RETURN FOR SIGNING A RELEASE AGREEMENT. THERE ARE NO TIME LIMITS
APPLICABLE TO THIS OFFER OTHER THAN THE 45/7 DAY TIME PERIODS DESCRIBED IN
DETAIL IN THE RELEASE AGREEMENT.



 



JOB TITLES AGE     VP, Clinical Development, Associate Director: Regulatory
Affairs, R&D Compliance, Pharmacology, Chemistry, Project Management (2),
Financial Planning & Analysis, Sr. Director, Biostatics Data Management

50(3), 49,57, 54

60,52,42

    Manager: Clinical Programs, Biostatistics, Project Manager-It
Infrastructure, Sr. Clinical Data Manager; Scientist III (2)

57,40,48(2),64,

36

    Specialist R&D Compliance , Executive Assistant (2), Plant Operations
Administrator, Sr. AP Specialist, Systems Administrator, Temporary Assistant

56,45,40,58,

32,34,54

 

 



 

 

 



JOB TITLES AND AGES OF EMPLOYEES NOT TERMINATED

 

 

THE FOLLOWING SETS FORTH THE JOB TITLES AND AGES OF ALL EMPLOYEES OF THE
DEPARTMENTS OF THE COMPANY SUBJECT TO THIS GROUP REDUCTION WHO HAVE NOT BEEN
TERMINATED AS A RESULT OF THE GROUP REDUCTION IN FORCE AT ENZON PHARMACEUTICALS,
INC.

 



JOB TITLES AGE     PEO & CEO, Sr. VP R&D Program Management, VP: VP, & General
Counsel, Controller & Chief Accounting Officer 41,39,48,58     Sr. Director,
Organic Chemistry, IT Infrastructure, Director: Program Management, Human
Resources, Strategic Sourcing & Supplier Management, Analytical Science,
Associate Director: Accounting

47,58 41,53

55,56,52

    Scientist III (2), Scientist II, IT Infrastructure Specialist, Payroll
Administrator, Materials Control Associate, Lead Mechanic, Executive Assistant

48,50,52,41,

47,55,51,39

 



 

